Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Memorial Resource Development Corp.: We consent to the incorporation by reference in the registration statement (No. 333-196855) on Form S-8 and (No. 333-205565) on Form S-3 of Memorial Resource Development Corp. of our reports dated February 24, 2016, with respect to the consolidated balance sheets of Memorial Resource Development Corp. and subsidiaries as of December 31, 2015 and 2014, the related consolidated statements of operations, equity, and cash flows for the year ended December 31, 2015, the related consolidated and combined statements of operations, equity, and cash flows for each of the years in the two-year period ended December 31, 2014, and the effectiveness of internal control over financial reporting as of December 31, 2015, which reports appear in the December 31, 2015 annual report on Form 10-K of Memorial Resource Development Corp.
